DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-8, 10-13 and 16 are allowable as A supplemental amendment filed by the applicant on 03/22/2022.  The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 1, the prior art disclose most of the claimed invention, however, the prior art does not expressly disclose an arm sleeve garment; a wrist opening; a translucent panel; an article of clothing; the arm sleeve garment comprises a hand section, a wrist section, a forearm section, an elbow section, and an arm section; the hand section comprising a thumb-receiving opening and at least a finger-receiving openings; the hand section being terminally connected to the wrist section; the thumb-receiving opening and at least a finger-receiving openings being positioned offset from the wrist section; the forearm section being terminally connected to the wrist section, 

Regarding claim 10, the prior art disclose most of the claimed invention, however, the prior art does not expressly disclose an arm sleeve with a translucent window comprising: an arm sleeve garment; a wrist opening; a translucent panel; a triple stretch stitching; a layer of tint: a thermally conductive compound; an article of clothing; the arm sleeve garment comprises a hand section, a wrist section, a forearm section, an elbow section, and an arm section; the hand section comprising a thumb-receiving opening and at least a finger-receiving openings; the arm sleeve garment being a compression fitting: the hand section being terminally connected to the wrist section; the thumb-receiving opening and at least a finger-receiving openings being positioned offset from the wrist section; the forearm section being terminally connected to the wrist section, opposite of the hand section; the wrist opening being integrated into the wrist section; the thermally conductive compound being impregnated into the translucent panel; and the translucent panel being perimetrically connected to the wrist section about the wrist opening, wherein the translucent panel enables operation of a wrist wearable computing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Timothy K Trieu/Primary Examiner, Art Unit 3732